Citation Nr: 1648019	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative disc disease with muscle spasm prior to August 7, 2012, and in excess of 30 percent thereafter. 

3.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder impingement syndrome prior to August 7, 2012, and in excess of 20 percent thereafter. 

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease.  

5.  Entitlement to an initial disability rating in excess of 10 percent for chronic sinusitis with headaches.  

6.  Entitlement to an initial compensable disability rating for a perianal scar, status post abscess.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1983, and from July 2009 to May 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of this matter was subsequently transferred to the Regional Office in San Juan, the Commonwealth of Puerto Rico.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran's cervical spine, right shoulder and right knee were most recently assessed in August 2012 VA examinations; however, the examiner failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate orthopedic examinations.  

Next, the Board observes that the Veteran last underwent a VA examination to assess his service-connected sinusitis with headaches and perianal scar in August 2012, over 4 years ago.  Since that time, evidence has been added to the record, which suggests his disabilities may be worse than characterized during his August 2012 VA examination.  Specifically, the Veteran's representative has asserted worse manifestations than reflected in that examination in a September 2015 correspondence.  A new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination, and the last examination is too remote to constitute a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board therefore concludes a new VA examination is needed to provide a complete picture of the Veteran's service-connected sinusitis with headaches and perianal scar.  

Finally, the Board notes the Veteran has not been afforded a VA examination in response to his claim for entitlement to service connection for hypertension.  In essence, the Veteran asserts this disability either originated in or was aggravated by his most recent period of active duty. 

A review of his private treatment notes and outpatient treatment records from Fort Buchannan shows the Veteran has been diagnosed with essential arterial hypertension.  A dispute exists as to whether this disability existed prior to service, or whether the disability originated therein.  Specifically, the Veteran asserts he initially experienced elevated blood pressure shortly after his entrance into active duty in 2009.  His service treatment records show he underwent a physical examination in April 2009, wherein the examiner indicated the Veteran did not have a history of high blood pressure.  To date, the RO has not obtained a copy of the Veteran's pre-deployment entrance examination.  However, the Veteran's service treatment records show that on July 10, 2009, just five days after his entrance into active service, the Veteran reported to the Madigan Army Medical Center, where he indicated he was experiencing elevated blood pressure.  At that time, the Veteran also stated he had been previously prescribed Valsartan, but that he was not provided that medication on entrance into active duty.  He stated the medication he was provided resulted in a spike in his blood pressure, whereas his blood pressure was well controlled on his prior medication.  Although it appears the Veteran was likely diagnosed with hypertension prior to active duty, and placed on medication, the Board finds his pre-deployment entrance examination is a critical document in this case, which should be located.  In this respect, the Board notes the RO has not drafted a formal finding of unavailability with respect to this document.  As such, the Board finds the RO or AMC should initiate all indicated development to obtain the Veteran's entrance examination.  

Irrespective of whether this document is located, the Board also finds there is sufficient evidence to obtain an examination in this case.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination and obtain a medical opinion addressing the etiology of the Veteran's hypertension has been established in this case, because there is competent evidence showing the Veteran's currently diagnosed disability may have either been incurred in service, or in the alternative, aggravated as a result of a medication modification on active duty.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities, as well as the Veteran's 2009 pre-deployment entrance examination.  If the RO or AMC deems the above-noted records do not exist or that any additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability with respect to the Veteran's 2009 entrance examination, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

If the Veteran's pre-deployment entrance examination is located and hypertension is not noted at entrance into active duty, the examiner should answer the following questions:

a)  is there a 50 percent or better probability that the Veteran's current hypertension was present in service;

b)  if so, did the disorder clearly and unmistakably exist prior to the Veteran's entrance onto active duty?

c)  If the examiner believes the Veteran's hypertension clearly and unmistakably existed prior to his entrance onto active duty, did the disorder clearly and unmistakably undergo no chronic increase in severity during or as a result of service?

If the Veteran's pre-deployment entrance examination is located and hypertension is noted at entrance into active duty, or alternatively, the Veteran's pre-deployment entrance examination is not located, the examiner should state an opinion with respect to whether the Veteran's current hypertension at least as likely as not (a 50 percent probability or greater) originated during his period of active service or was permanently worsened during his period of active service, to include as a result of his medication modification therein.


If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected cervical spine, right shoulder and right knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

4.  The RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC must ensure the examiner provides all information required for rating purposes.

5.  The RO or the AMC should also undertake any other indicated development.

6.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


